

116 HR 6908 IH: Afghanistan Security and Reconstruction Transparency Act
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6908IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Mr. Lynch (for himself, Mr. Connolly, Mr. Cooper, Ms. Wasserman Schultz, Mr. Rouda, Mr. Welch, Mrs. Lawrence, Ms. Speier, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for public availability of data pertaining to measures of performance of the Afghan National Defense and Security Forces, and for other purposes.1.Short titleThis Act may be cited as the Afghanistan Security and Reconstruction Transparency Act. 2.Public availability of data pertaining to measures of performance of the Afghan National Defense and Security Forces(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall make publicly available all data pertaining to measures of performance of the Afghan National Defense and Security Forces (hereafter in this section referred to as ANDSF).(b)Data To be includedThe data required to be made publicly available by subsection (a) shall include the following:(1)The total quarterly ANDSF attrition rate and quarterly attrition rates for ANDSF components, including the Afghan National Army, the Afghan National Police, the Afghan Air Force, and the Afghan Local Police.(2)The total number of ANDSF personnel dropped from the rolls for the quarter and the number of personnel dropped from the rolls by ANDSF component for the quarter.(3)The total number of ANDSF personnel trained to date, the number of new ANDSF personnel that entered training for the quarter, the number of new ANDSF personnel that completed training for the quarter, the total number of personnel trained by ANDSF component to date, the number of new personnel by ANDSF component that entered training for the quarter, and the number of new personnel by ANDSF component that completed training for the quarter.(4)The total number and percentage of unfilled ANDSF positions and the number and percentage of unfilled positions by ANDSF component.(5)The percentage of ANDSF components assessed at full authorized and assigned strength.(6)Detailed Afghan Ministry of Defense, Ministry of Interior, and ANDSF performance assessments.(7)Information about the operational readiness of Afghan National Army and Afghan National Police equipment.(8)Afghanistan Special Mission Wing information, including the number and type of airframes, the number of pilots and aircrew, and the operational readiness (and associated benchmarks) of airframes. (9)Enemy-initiated attacks and effective enemy-initiated attacks on the ANDSF.3.District-level stability assessments of Afghan government and insurgent control and influence(a)In generalThe Secretary of Defense shall resume the production of district-level stability assessments of Afghan government and insurgent control and influence that were discontinued in 2018, to include district, population, and territorial control data. (b)Public availabilityThe Secretary of Defense shall make publicly available the assessments and all data pertaining to the assessments produced under subsection (a).